ROY, C.
Action by real estate broker for commission on sale of land. There was a verdict for plaintiff, which, on motion of defendant, was set aside and a new trial ordered. Prom that order setting aside the verdict and granting á new trial plaintiff has appealed.
The contract of agency is as follows:
"St. Lonis, May 21,1906.
“Memorandum of Agreement, May 21, 1906-. Entered into this 21st day of May, 1906, by and between the Steeher Cooperage Works, parties of the first part, and Chas. E. Young, party of the second part.
“Witnesseth, that whereas the parties of the first part are owners of a tract 22,165.20 acres of land located in White county, Arkansas, in Towns 6, 7 and 8 north, Ranges 3, 4, 5, 6 and 7 west.
“Whereas, the parties of the first part are desirous of selling this tract and have this day appointed Mr. Chas. E. Young, the party of the second part, their exclusive agent for selling this said land af $11 an acre.
“Now, therefore, the parties of the first part agree to give to the said Chas. ,E. Young, the party of the second part, a commission of 5 per cent, providing the party of the second part secures a purchaser for the land in 20 days; unless that in this time he has a purchaser, said agreement is void and has no effect.
“Whereas, thereof, the aforesaid parties set their hands, all in the date above mentioned.
“Chas. E. Young,
“Stecher. Cooperage Works,
“Aug. Giseke, Y.-Prest.”
The following so-called option on a part of the land mentioned in the former contract was given by the defendant:
“St. Louis, Mo., June 30, 1906.
“I, Rudolph Stecher, have this day given the Stoneman-Zearing Lumber Company, of St. Lotus, Mo., *219a sixty day option on fifteen thousand aeres of stump-age on my land in White county, Ark. In consideration thereof the Stoneman-Zearing Lumber Co. has paid me five hundred dollars. In case there is no trade the said five hundred dollars is to revert to me; otherwise it is to apply on the purchase price of the above-mentioned stumpage.
“Rudolph Stecher,
“Stoneman-Zearing Lbr. Co.”
About September 10, 1906, pursuant to that option, the defendant conveyed to the Stoneman-Zearing Lumber Company 15,323.80 acres of the land at ten dollars an acre. The evidence is somewhat lengthy, including a number of letters in a correspondence between the defendant and one S. E. Austin of Judsonia, Arkansas. That correspondence shows that in June, 1905, the defendant was attempting to sell this land through said Austin. Austin testified that immediately after May 21, 1906, he arranged with Young to act for Young-in the sale of the land, and that about June first he opened negotiations with the Stoneman-Zearing people, who offered ten dollars an acre for that part of the land which they subsequently bought. He further testified that he communicated such fact to the defendant, stating to it that he was acting for Young, and that the defendant by telephone prior to June 10 declined the offer.
The testimony for the defendant denied ever having received any statement from Austin that he was negotiating with Stoneman-Zearing- for the sale of the land, or that Austin was acting for Young. After the institution of the suit, Young died, and the suit was revived in the name of his administratrix.
Defendant’s evidence was to the effect that it had no knowledge of any negotiations with Stoneman-Zearing until after the 10th of June, 1906.
*220At the close of all the evidence, defendant asked an instruction in the nature of a demurrer to the evidence, which was refused.
Agency; Real Estate: Commissions. The contract between Young and the defendant, taken in connection with the fact that Young did not within the contract time of twenty days “secure a purchaser” willing to take the land at the price named, leaves the plain-without any cause of action. Under that contract, had Young within the twenty days introduced to defendant a person able, ready and willing to buy at the price, defendant would have been liable for the commissions whether he ever closed the deal or not. That was his contract. By that contract, the failure of Young to secure such purchaser in the allotted time, left the defendant free to sell to any one for such price as suited it. The fact that Young within the contract time found a person or persons willing, able and ready to take a part .of the land at a reduced price, even though that fact was communicated to the defendant, and even though the defendant, after the expiration of the contract time, closed with the purchaser on such reduced terms,. does not avail the plaintiff. Judge Philips, in Beauchamp v. Higgins, 20 Mo. App. 514, said: “We find no authority for the proposition that the agent can demand his commission on a sale not accomplished by him within the time limited by his contract; and especially so where, as the evidence tended to show in this case, the sale was brought about after the expiration of the time limited, through the interposition of a third party, and with new incidents. I should be loth to follow such precedents, if found, as the courts ought not to make contracts for parties. Our duty is simply to interpret and enforce them as the parties have agreed upon.” See, also, Page v. Griffin, 71 Mo. App. 524; LaForce v. Washington University, 106 Mo. App. 517.
*221The case of Goffe v. Gibson, 18 Mo. App. 1, was based on a contract limiting the period of the agency, bnt closing with the words, “But if I sell at a lower price or better terms than afore-mentioned, or in any wise through their influence or instrumentality, that I will pay the above commission.” We cannot read that clause into the contract relied on in this case.
The order of the trial court setting aside the verdict and granting a new trial is affirmed.
Williams, G., concurs.
PER CURIAM. — The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All of the judges concur.